Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/14/20; 8/6/2020; 8/6/2020; and 1/14/2021 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
In claim 15:
The phrase “annotating…and annotate” breaks parallelism.
Claims 16-20 inherit these informalities.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, and 25-26 of U.S. Patent No. 10,540,112; claims 1-3, 10, 16, 19 and 21-23 of U.S. Patent No. 10,509,567; and claims 1-3 of U.S. Patent No. 10,509,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘112, ‘567, or ‘584 anticipate or render obvious the instant claims.

Instant Application
‘112, ‘567, or ‘584
1. A method comprising:
receiving a request to transfer first data from a first storage space to a second storage space; 
receiving a write request to write second data to a location during the transfer of the first data;
determining from an access data structure that the location is not in use;
writing the second data to the second storage space; and
updating a location data structure indicating the location of the second data to be in the second storage space.

‘112: 1. (Currently Amended) A method comprising:
	receiving a request to migrate a virtual machine from a first host machine to a second host machine;
	transferring data associated with the virtual machine from the first host machine to a shared storage space in response to the request, wherein the shared storage space is separate from and shared by the first host machine and the second host machine;
	preventing access to at least a portion of the data during the transfer from the first host machine to the shared storage space; 
	allowing access to the portion of the data in the shared storage space after the transfer;
	creating an access data structure on the first host machine for the data before the transfer, the access data structure having an access value indicative of whether the data is in use on the first host machine; and 
	determining that the access value is set to a first value before starting the transfer, wherein the first value is indicative of the data not being in use.

8. (Previously Presented) The method of claim 1, further comprising: creating a location data structure on the first host machine for the data before the transfer, wherein the location data structure comprises a location value indicative of the data being on the first host machine or the shared storage space.

Updating a location structure to reflect changes in data locations is obvious in view of the function of the location structure.

See also:
16. …receive an indication of a virtual machine migration from a first host machine to a second host machine; determine that an access value associated with data of the virtual machine is set to a first access value in an access data structure, the first access value indicative of the data not being in use; determine that a location value associated with the data is set to a first location value in a location data structure, the first location value indicative of the data being on the first host machine before the transfer; and transfer the data from the first host machine to a shared storage space that is shared by and separate from the first host machine and the second host machine.
19. …determine that the access value is set to the first access value in response to receiving a request to update the data; and update the data in the first host machine based upon the location value indicative of the data being in the first host machine or update the data in the shared storage space based upon the location value indicative of the data being the shared storage space.
A transfer indicates writing the data to a second location in the second machine.
2. The method of claim 1 further comprising:
receiving a read request to read third data;
determining from the location data structure whether the third data is located in the first storage space or the second storage space; and
reading the third data from the first storage space if the third data is in the first storage space or from the second storage space if the third data is in the second storage space.
‘112:
8. (Previously Presented) The method of claim 1, further comprising: creating a location data structure on the first host machine for the data before the transfer, wherein the location data structure comprises a location value indicative of the data being on the first host machine or the shared storage space.
9. The method of claim 1, further comprising directing a request to read the data or update the data to the shared storage space after the transfer.
Hence, receiving a read request and directing the request to the location of the stored data as shown in a location table is obvious in view of creating and maintaining the location table.
3. The method of claim 1, wherein one of the first storage space or the second storage space is an allocated storage space for a virtual machine.
‘567: 10. (Currently Amended) The method of claim 1, wherein at least one of the first storage space or the second storage space is an allocated storage space for a virtual machine.
Hence, a storage space on a host machine may be for a virtual machine.
Moreover, a virtual machine comprises hardware and software needed for emulating a physical machine, hence allocating storage is necessary for a virtual machine.
4. The method of claim 1, wherein the first storage space and the second storage space is part of a storage pool.
‘112: 1…transferring data associated with the virtual machine from the first host machine to a shared storage space in response to the request, wherein the shared storage space is separate from and shared by the first host machine and the second host machine;
5. The method of claim 1, further comprising creating the access data structure and the location data structure upon receiving the request to transfer the first data from the first storage space to the second storage space.
‘112:
1. …creating an access data structure on the first host machine for the data before the transfer, the access data structure having an access value indicative of whether the data is in use on the first host machine; and determining that the access value is set to a first value before starting the transfer, wherein the first value is indicative of the data not being in use…
8. (Previously Presented) The method of claim 1, further comprising: creating a location data structure on the first host machine for the data before the transfer, wherein the location data structure comprises a location value indicative of the data being on the first host machine or the shared storage space.
6. The method of claim 1, wherein the first data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the access data structure indicates whether a particular one of the plurality of data portions is in use.

7. The method of claim 1, wherein the first data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage space or the second storage space.
‘567: 1. A method comprising: receiving, by a storage space transfer system, a request to transfer first data from a first storage space to a second storage space; receiving, by the storage space transfer system, a write request during the transfer of the first data to write second data to a location; determining, by the storage space transfer system, from an access data structure that the location is not in use; determining, by the storage space transfer system, from a location data structure whether the location is in the first storage space or the second storage space; and writing, by the storage space transfer system, the second data in the first storage space if the location is in the first storage space or in the second storage space if the location is in the second storage space
8. A method comprising: receiving a request to migrate a virtual machine from a first host machine to a second host machine, wherein the virtual machine comprises data stored in a first storage associated with the first host machine before the migration, and wherein the first storage is not accessible to the second host machine; transferring the data from the first storage to a shared storage space in response to the request, wherein the shared storage space is accessible to both the first host machine and the second host machine; and migrating the virtual machine from the first host machine to the second host machine upon transferring the data to the shared storage space.  


9. The method of claim 8, further comprising, upon migrating the virtual machine to the second host machine, transferring the data from the shared storage space to a second storage associated with the second host machine, wherein the second storage is not accessible to the first host machine.  

‘112: 1. (Currently Amended) A method comprising:
	receiving a request to migrate a virtual machine from a first host machine to a second host machine;
	transferring data associated with the virtual machine from the first host machine to a shared storage space in response to the request, wherein the shared storage space is separate from and shared by the first host machine and the second host machine;
	preventing access to at least a portion of the data during the transfer from the first host machine to the shared storage space; [[and]] 
	allowing access to the portion of the data in the shared storage space after the transfer;
	creating an access data structure on the first host machine for the data before the transfer, the access data structure having an access value indicative of whether the data is in use on the first host machine; and 
	determining that the access value is set to a first value before starting the transfer, wherein the first value is indicative of the data not being in use.

 ‘112: 4. (Previously Presented) The method of claim 1 further comprising: migrating the virtual machine from the first host machine to the second host machine, wherein the virtual machine on the second host machine accesses the data in the shared storage space.
Differs by “first storage is not accessible…” however local storage would be understood by the skilled artisan to be inaccessible to other nodes.
10. The method of claim 8, further comprising creating an access data structure upon receiving the request, wherein the data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the access data structure indicates whether a particular one of the plurality of data portions is in use.  


11. The method of claim 10, further comprising:  37 4840-4677-5982.1Atty. Dkt. No. 115539-0278 (PAT-944) determining, from the access data structure, that a first data portion of the plurality of data portions is not in use; annotating the access data structure to indicate that the first data portion is in use in preparation for the transfer; transferring the first data portion from the first storage to the shared storage space; and annotating the access data structure after the transfer is complete to indicate that the first data portion is not in use.  





12. The method of claim 8, further comprising creating a location data structure upon receiving the request, wherein the data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage or the shared storage space.  

13. The method of claim 12, further comprising: determining, from the location data structure, that a first data portion of the plurality of data portions is in the first storage before the transfer; transferring the first data portion from the first storage to the shared storage space; and annotating the location data structure after the transfer to indicate that the first data portion is in the shared storage space.  

14. The method of claim 8, wherein the shared storage space is part of a storage pool.
‘112: 1. …creating an access data structure on the first host machine for the data before the transfer, the access data structure having an access value indicative of whether the data is in use on the first host machine; and determining that the access value is set to a first value before starting the transfer, wherein the first value is indicative of the data not being in use

‘112:
25. (Currently Amended) The method of claim 1, further comprising:  -6- 4840-4219-9711.1Atty. Dkt. No. 115539-0156 determining that the access value is set to a second value in response to the request, wherein the second value is indicative of the data being in use; and waiting for the access value to change to a first value before starting the transfer, wherein the first value is indicative of the data not being in use.  
26. (Currently Amended) The method of claim 1, further comprising: changing the access value to a second value indicative of the data being in use; and changing the access value back to the first value after the transfer.
Changing an access value of the structure constitutes annotating the structure.

‘112: 8. (Previously Presented) The method of claim 1, further comprising: creating a location data structure on the first host machine for the data before the transfer, wherein the location data structure comprises a location value indicative of the data being on the first host machine or the shared storage space.



‘112: 15. (Previously Presented) The method of claim 10, further comprising: determining from the access data structure that the data is not in use in response to a request to update the data; and updating the data on the first host machine upon the location data structure indicating that the data is on the first host machine and on the shared storage space upon the location data structure indicating that the data is on the shared storage space.

Employing a storage pool to implement a shared storage space is known and provides storage flexibility. See e.g. Deshpande; Donnellan above. Therefore, it would be a simple substitution of a generic shared storage space with a known way of implementing a shared storage space.
15. A non-transitory computer-readable media with computer-executable instructions embodied thereon that cause a processor to perform a process comprising:
receiving a request to transfer first data from a shared storage space to a local virtual disk; 
creating an access data structure for the first data, wherein the access data structure is annotated to indicate that the first data is in use in preparation for the transfer;
creating a location data structure for the first data, wherein the location data structure is annotated to indicate that the first data is in the shared storage space before the transfer;
transferring the first data from the shared storage space to the local virtual disk; and
after the transfer, annotating the access data structure to indicate that the first data is not in use and annotate the location data structure to indicate that the first data is in the local virtual disk.
‘584:
1. (Currently Amended) A method comprising: transferring data from a shared storage space to a local virtual disk based upon determining that the first portion of data is not in use and located in the shared storage space, wherein the transferring comprises: identifying an access range from an access data structure corresponding to the data; determining, based upon a first value of the access range, that the data is not in use; setting the first value to a second value indicating that the data is in use during the transfer; and resetting the second value to the first value after the transfer 
2. The method of claim 1, further comprising creating the access data structure on the shared storage space before the transfer
3. The method of claim 1, further comprising creating a location data structure on the shared storage space comprising a location value indicative of whether the data is located in the local virtual disk or the shared storage space.

While 1-3 do not specifically discuss annotating the location structure, the location structure is to be indicative of where the data is located among the virtual disk and the shared space, therefore it would have been obvious to update the location structure when the location is changed.

Alternatively,,,
‘567:
21. (Currently Amended) A non-transitory computer readable memory storing computer program code to cause a computer to perform a method comprising: receiving a request to transfer first data from a first storage space to a second storage space; receiving a write request during the transfer of the first data to write second data to a location; determining from an access data structure that the location is not in use; determining from a location data structure whether the location is in the first storage space or the second storage space; and writing the second data in the first storage space if the location is in the first storage space or in the second storage space if the location is in the second storage space creating an access table and a location table; and transferring data between the first storage space and the second storage space using the access table and the location table;  -5- 4834-9597-1730.1Atty. Dkt. No. 115539-0155 wherein a first portion of data is accessible on the first storage device and a second portion of data is accessible on the second storage device based on the one or more location values of the location table; and wherein access to the data is based on the one or more access values of the access table.  

22. (Currently Amended) The non-transitory computer readable memory of claim 21, further comprising program code to create the access data structure on the first storage space before the transfer of the first data wherein the access table includes one or more access value, indicative of data being accessed and the location table includes one or more location values indicative of a location of the data in the first storage space or the second storage space.  

23. (Currently Amended) The non-transitory computer readable memory of claim 21, further comprising program code to create the location data structure on the first storage space before the transfer of the first data

19. The non-transitory computer-readable media of claim 15, wherein each of the access data structure and the location data structure is a bitmap.  
‘567: 
1. (Currently Amended) A method comprising: receiving, by a storage space transfer system, a request to transfer first data from a first storage space to a second storage space; receiving, by the storage space transfer system, a write request during the transfer of the first data to write second data to a location; determining, by the storage space transfer system, from an access data structure that the location is not in use; determining, by the storage space transfer system, from a location data structure whether the location is in the first storage space or the second storage space; and writing, by the storage space transfer system, the second data in the first storage space if the location is in the first storage space or in the second storage space if the location is in the second storage space creating, by the storage space transfer system, an access table and a location table; and transferring data between the first storage space and the second storage space using the access table and the location table; wherein a first portion of data is accessible on the first storage device and a second portion of data is accessible on the second storage device based on the one or more location values of the location table; and wherein access to the data is based on the one or more access values of the access table.  
2. (Currently Amended) The method of claim 1, wherein the access data structure is a bit map.  
3. (Currently Amended) The method of claim 1, wherein the location data structure is a bit map.


20. The non-transitory computer-readable media of claim 15, further comprising: receiving a read request to read second data; determining from the location data structure whether the second data is located in the shared storage space or the local virtual disk; and  39 4840-4677-5982.1Atty. Dkt. No. 115539-0278 (PAT-944) reading the second data from the shared storage space if the second data is in the shared storage space or from the local virtual disk if the second data is in the local virtual disk.
‘567:
16. (Currently Amended) A system comprising: a storage space transfer system in a virtual computing system configured to: receive a request to transfer first data from a first storage space to a second storage space; receive a write request during the transfer of the first data to write second data to a location; determine from an access data structure that the location is not in use; determine from a location data structure whether the location is in the first storage space or the second storage space; and write the second data in the first storage space if the location is in the first storage space or in the second storage space if the location is in the second storage space
19. (Currently Amended) The system of claim 16, wherein the first storage space is a local virtual disk and the second storage space is a shared storage space that is shared by multiple host
Writing based on the location indicated in the location table is disclosed. Moreover, the table identifies the current data location, and therefore it would have likewise been obvious to perform reads using the location in the table to obtain the data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson US 2017/0272515 in view of Mulligan US 8,966,155.

[CLM 1]
1. A method comprising:
receiving a request to transfer first data from a first storage space to a second storage space; 
receiving a write request to write second data to a location during the transfer of the first data;
determining from an access data structure that the location is not in use;
writing the second data to the second storage space; and
updating a location data structure indicating the location of the second data to be in the second storage space.

	Claim 1 appears directed to a migration request, where a write request is received during the migration. In order to perform the request, an access table is consulted to determine that the location is not in use. Then the data is written to the target storage space and a location table is updated to reflect its location in the target storage space.

receiving a request to transfer first data from a first storage space to a second storage space; 
“process determines that a first data subset stored on the first physical machine is to be migrated to a third physical machine separate from the first physical machine and the second physical machine” [0050]
receiving a write request to write second data to a location during the transfer of the first data;
Receiving a read or write request targeting the first data being transferred; a write request corresponds to second data to overwrite the first data.
“hold any read or write operations until it receives a notification that the migration is complete” [0051]
determining {from an access data structure} that the location is not in use;
hold any read or write operations until it receives a notification that the migration is complete” [0051]; therefore, the request is no longer held after completion of the transfer.
However, Sanderson is silent to an access data structure.
writing the second data to the second storage space; and
“virtual machine 120 may then update its mapping data 128 and resume access to the data subset at the new location on the storage machine 150.” [0062]; if access is resumed, the held read or write request [0051] will be performed to the new location (second storage space).
updating a location data structure indicating the location of the second data to be in the second storage space.
	After migrating the data to the destination machine S212, update the mapping to indicate the new location S214:
	“Update the mapping by logically mapping an address range for the first data subset on the third physical machine to the respective logical address range for the virtual machine” [Fig. 2]

Sanderson is silent to details regarding how it is determined that a location is in use or not in use. That is, it is stated to block read and write access S304 [Fig. 3] without stating how such blocking is implemented. Therefore, Sanderson is silent to determining from an access data structure that the location is not in use.
	Other prior art disclose known methods of access control:
	Mulligan US 8,966,155 discloses an access control structure comprising a semaphore field. The semaphore is associated with a logical address [Fig. 4]. The semaphore field indicates whether a data access such as a transfer is currently being performed [Fig. 7][C8, L21-44]. The field, when set, prevents other entities from accessing the logical address.

	Sanderson discloses a structure (e.g., a set of mappings) to which the access control method of Mulligan may be applied. As shown by Mulligan, access control, as required in Sanderson, may be implemented by including access control bits in a mapping entry.
	Hence, the prior art disclosed each element claimed. Further, the elements were combinable according to known methods, as evidenced by Mulligan’s inclusion of access control bits in mapping entries. Sanderson further indicated that access control was necessary, and therefore the results of the combination would have been predictable because the combination is merely implementing functions disclosed by Sanderson (e.g. access control and blocking access) using known methods for doing so.
	Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate known access control structures used with address mappings as disclosed by Mulligan to the address mappings of Sanderson, and the results would have been predictable (blocking R/W access by setting a semaphore in the mapping table as known in the art).

[CLM 2]
2. The method of claim 1 further comprising:
receiving a read request to read third data;
determining from the location data structure whether the third data is located in the first storage space or the second storage space; and
reading the third data from the first storage space if the third data is in the first storage space or from the second storage space if the third data is in the second storage space.
	The combination teaches claim 1. Sanderson further teaches:
receiving a read request to read third data;
Once a data subset is migrated, it does not need to be resent because all future accesses go directly to the destination side” [0009]
Accesses include reads and writes [0021].
determining from the location data structure whether the third data is located in the first storage space or the second storage space; and
“Once a data subset is migrated, it does not need to be resent because all future access go directly to the destination side” [0009]
The updated mapping S214 directs I/O to the destination machine when migration is complete [Fig. 2].
reading the third data from the first storage space if the third data is in the first storage space or from the second storage space if the third data is in the second storage space.
	Read from source machine pre-migration (“read and write access by the data processing process to the other data subsets not undergoing data migration is maintained…process may still access much of the data that is stored in the first physical machine.” [0022]).
	Read from destination machine post-migration [0009]; “mapping is updated…third physical machine is mapped to the respective logical address range for the particular data subset…Read and write access to the first data subset…is restored after the migration…process accesses the third physical machine when data stored in the migrated data subset is needed by the data processing process” [0022].

[CLM 3]
3. The method of claim 1, wherein one of the first storage space or the second storage space is an allocated storage space for a virtual machine.
	The combination teaches claim 1. Sanderson further teaches wherein one of the first storage space or the second storage space is an allocated storage space for a virtual machine (“Often times the data for a particular virtual machine is stored on one or more physical machines that are separate from the physical machine on which the virtual machine is instantiated.” [Sanderson, 0002]; “host machine is allocated a set of virtual memory pages from the virtual memory of the underlying host operating system 112 and is allocated virtual disk blocks from one or more virtual disk drives for use by guest software executing on the virtual machine” [0034]; “initially, all the data for the virtual machine 120 is stored on the storage machine 140. This data for the virtual machine 120 is referred to as guest data 142” [0036]; “Events may occur that may cause some or all of the guest data 142 to be migrated” [0038]).

4. The method of claim 1, wherein the first storage space and the second storage space is part of a storage pool.
	The combination teaches claim 1. Sanderson further teaches wherein the first storage space and the second storage space is part of a storage pool (“110…can contain one or more data processing apparatuses such as rack mounted servers…Storage machine 140 and 150, which are also physical machines, store data for a data processing process executing on the host…140 and 150 may also be one or more data processing apparatuses such as rack mounted servers…” [0031]; “virtual disk blocks are allocated on physical disk drives managed by the storage machine” [0035]; hence, 140 and 150 may each comprise a pool (group or aggregation) of multiple storage devices).

6. The method of claim 1, wherein the first data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the access data structure indicates whether a particular one of the plurality of data portions is in use.
	The combination teaches claim 1, wherein the first data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the access data structure indicates whether a particular one of the plurality of data portions is in use (data may comprise a plurality of logical .

7. The method of claim 1, wherein the first data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage space or the second storage space.
	The combination teaches claim 1, wherein the first data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage space or the second storage space (the mappings include a logical address and physical address indicating the source machine or the destination machine based on whether migration has occurred [Sanderson, 0022]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande, or alternatively Donnellan US 2011/0179416 in view of Deshpande.
[CLM 8]
8. A method comprising:
receiving a request to migrate a virtual machine from a first host machine to a second host machine, wherein the virtual machine comprises data stored in a first storage associated with the first host machine before the migration, and wherein the first storage is not accessible to the second host machine;
transferring the data from the first storage to a shared storage space in response to the request, wherein the shared storage space is accessible to both the first host machine and the second host machine; and
migrating the virtual machine from the first host machine to the second host machine upon transferring the data to the shared storage space.

	Deshpande’s “Agile Live Migration of Virtual Machines” discloses:
receiving a request to migrate a virtual machine from a first host machine to a second host machine, wherein the virtual machine comprises data stored in a first storage associated with the first host machine before the migration, and wherein the first storage is not accessible to the second host machine;
	A request to migrate may be construed as any command, indication, signal or prompt to initiate migration. It is clear that migration is being initiated between a source host and a destination host [P2, Fig. 1]. Moreover, migration is triggered by a “Migration Trigger” tool indicating that a working set size watermark has been met, and that migration is needed to avoid performance degradation [P3, “B”]. Therefore, it is implied that the tool provides an indication that the watermark condition has been reached, and causes the Migration Manager to perform migration. Therefore, such signaling constitutes a request to migrate.
Data stored locally in the VM is understood to not be directly accessible to the destination before migration – at most, the Source Migration Manager (and not the destination machine) may directly read and transfer certain information to execute the VM in the destination host (“VM state” [P2, C1]).
transferring the data from the first storage to a shared storage space in response to the request, wherein the shared storage space is accessible to both the first host machine and the second host machine; and
In response to a request to migrate to a destination host, transferring data to be migrated to an intermediate swap device [P4, C1, p2] accessible to the specific VM [P4, C1, “B”].
enables cluster-wide memory sharing over an Ethernet network. VMD aggregates the free physical memory of intermediate hosts…” [P3, C2, p3].
Disconnecting the swap device from the source host and linking the swap device to the destination host to complete migration [P4, C2, p1]. Hence, the shared storage space is accessible to both host machines, though one at a time.
After migration, the VM at the destination machine accesses the swap device for pages which were not received from the source machine in a pre-copy stage (“However, if the VM tries to access a page which is not received from the source, because either the page was dirtied by the VM during the first pre-copy round or the page was swapped out, a page fault is triggered. To handle the fault, the Migration Manager either requests the page from the source or reads it from the swap device.” [P5, C1, “F”]).

migrating the virtual machine from the first host machine to the second host machine upon transferring the data to the shared storage space.
	When copying to the swap device completes, disconnecting the source and connecting the destination completes the migration [P4, “B”].

	As above, while Deshpande does not specifically use the term “request”, a request is construed as any command, indication, signal or prompt to initiate migration. The Migration Manager disclosed “initiates and carries out the migration” [P2, C1], hence it is considered that a migration request is received.
	Further, even if not considered expressly disclosed, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to indicate or command migration to be 


Donnellan US 2011/0179415
receiving a request to migrate a virtual machine from a first host machine to a second host machine, wherein the virtual machine comprises data stored in a first storage associated with the first host machine before the migration, and wherein the first storage is not accessible to the second host machine;
VM data contents begin in local memory: “partition…is assigned a subset of the platform’s resources…include…regions of system memory…” [0004]
“resources are shared dis-jointly among various partitions…memory DIMMs, non-volatile random access memory (NVRAM), and hard disk drives” [0006]
In response to an indication to perform migration, such data is transferred to a shared storage:
“To begin migration, partition management firmware 312 records the entire state of a virtual machine 310 in a set of files…312 then stores that set of files on shared storage volume 316…316 can be…(SAN) volume…or a…NAS…” [0045]
transferring the data from the first storage to a shared storage space in response to the request, wherein the shared storage space is accessible to both the first host machine and the second host machine; and
Transfer from source to shared storage:
“To begin migration, partition management firmware 312 records the entire state of a virtual machine 310 in a set of files…312 then stores that set of files on shared storage volume 316…316 can be…(SAN) volume…or a…NAS…” [0045]
Partition management firmware 314 installs the active memory and execution state of virtual machine 310 in a new partition under the control of partition management firmware 314.” [0046]
migrating the virtual machine from the first host machine to the second host machine upon transferring the data to the shared storage space.
“Process 700 then mounts the same temporary shared storage to the partition management firmware of both the source cloud and the destination cloud.” [0071]
“performs a storage location migration of a virtual machine from the source cloud to the temporary shared storage…” [0072]
	“Responsive to completing the storage location migration, process 700 performs a memory state migration” [0073]
	“Responsive to completing the memory state migration, process 700 then performs a storage location migration of a virtual machine from the temporary shared storage to the final destination storage in the destination cloud” [0074]

	With regard to an element considered a “request” to migrate, Donnellan is not specific as to a trigger for migration. However, it is considered that a computer does not spontaneously perform data transfer – it is prompted by input from a user, application, or process, such as a command, instruction, or signal to initiate migration. See e.g. Deshpande [P2-3] regarding logic for triggering migration (e.g., “migration trigger”).
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to trigger or request migration from a source machine based on crossing a watermark predicting imminent performance impacts as disclosed by Deshpande [P2-3] to the system of Donnellan in order to avoid performance impacts caused by overloading or overusing the limited resources of the source machine.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande as applied to claim 8 above.
[CLM 14]
14. The method of claim 8, wherein the shared storage space is part of a storage pool.
	Deshpande teaches claim 8, wherein the shared storage space is part of a storage pool (pooled storage from a plurality of intermediate hosts [P3, C1, p5]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande, or alternatively Donnellan in view of Deshpande as applied to claim 8 above, and further in view of Zhang’s “Survey on VM Migration” [IDS].
9. The method of claim 8, further comprising, upon migrating the virtual machine to the second host machine, transferring the data from the shared storage space to a second storage associated with the second host machine, wherein the second storage is not accessible to the first host machine.
	Deshpande teaches claim 8, but does not specifically require that the destination machine copy all of the data (cold pages) from the swap device to the destination machine. Deshpande requires that upon an access to a cold page in the swap device, the cold page is copied into memory of the destination host as part of page fault processing [P5, “F”].
	As a whole, Deshpande appears to disclose maintaining cold pages on the swap device, but is silent to specifically moving the bulk of the cold data into another storage space, e.g. local storage of the destination host [P4, C1, “B”].
	However, Deshpande makes clear that the swap device is a remote device [P1]; “remote memory” [P3, C1]. It is well-understood that remote devices, in comparison to like local devices, are lower performance because of added latencies such as network latency. Further, demand-paging was With demand-paging, when page faults happen after the VM is running on the target server, it fetches these pages from the source server over the network. This access manner will result in a big service degradation. To reduce the possibility of page fault, memory pages are proactively copied by using active pushing and prepaging.” [P1218, C2, p3]).
Zhang further describes with respect to Deshpande, “non-WWS pages are remotely fetched from the swap device by the destination host on demand” [P1219, C2, p2]). To avoid this problem, prepaging and/or active pushing of data, i.e. transmitting data to the destination host in the absence of a page fault is performed.
	Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to copy the cold pages to a local memory device of the destination host, e.g. by use of prepaging or active pushing as disclosed by Zhang, for the purpose of reducing access latency to the cold pages stored in the swap device of Deshpande (proactively moving data over the network to the destination host). Further, such data movement represents a tradeoff between network utilization (for moving cold pages proactively to the destination host) and performance (reducing access latency to the cold data by prepaging or pushing data from remote storage to local storage of the destination host), the particular outcome being selected as part of routine optimization for one or more of the above figures of merit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande
Alternatively, claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnellan in view of Deshpande as applied to claim 8 above, in further view of Sanderson.
 [CLM 12]
12. The method of claim 8, further comprising creating a location data structure upon receiving the request, wherein the data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage or the shared storage space.
	Deshpande teaches claim 8. Deshpande further discloses use of a location process which determines “if it should request the page from the source…[or] the per-VM swap” [P3, C1, p2-3].
	Deshpande further discloses further comprising creating a location data structure upon receiving the request, wherein the data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage or the shared storage space.
The location of data is determined from virtual address mappings [P4, C2, “C”]: “a VM runs as a KVM/QEMU process. The process exports part of its virtual address space to the VM as its physical memory…The KVM/QEMU process shares the VM’s address space with the Migration Manager allowing it to access and transfer the VM pages. During migration, the Migration Manager identifies if the page is swapped out by referring to its page table entry (PTE) from its virtual address.” [P4, C2, “C”].
Hence, the migration manager accesses a page table to determine whether a page is swapped out. A page that is not swapped out is in the first storage space. A page that is swapped out is in the shared storage space (the swap space). The page table appears to be created in response to the migration request: “To each migrating VM, we assign a separate namespace as its per-VM swap device” [P3, C2, “C”, p3].

Alternatively, the combination of Donnellan and Deshpande discloses claim 8.
Where Donnellan is silent, Sanderson discloses further comprising creating a location data structure upon receiving the request (“for each data subset, logically maps, by the virtual machine, an address range for the data subset on the first physical machine to a respective logical address range for the virtual machine…the virtual machine (or, alternatively, the host machine) logically maps the address at which the data appears to reside…to the physical address at which the data actually resides.” [0044]), wherein the data comprises a plurality of data portions (for each data subset [0044]), and wherein for each of the plurality of data portions, the location data structure indicates whether a particular one of the plurality of data portions is in the first storage or the shared storage space (physical address is to a first machine or a second machine [0044]).
	Providing a mapping table as disclosed by Sanderson supports redirection of access requests to the current location of the data during migration, where the location of the data changes. A transfer to which such tracking applies is disclosed by Donnellan’s use of a temporary shared storage to which data is transferred from the source machine during migration. As data is being moved between the source storage and the shared storage, 
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to create a mapping structure indicating the current location of the data to be migrated as disclosed by Sanderson to the migration between the source machine and shared storage of Donnellan for the purpose of supporting access to data being migrated to the shared storage space of Donnellan, thereby allowing the data stored in the shared space to be accessed by the virtual machine.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donnellan in view of Deshpande and Sanderson as applied to claim 12 above.
 [CLM 13]
13. The method of claim 12, further comprising:
determining, from the location data structure, that a first data portion of the plurality of data portions is in the first storage before the transfer;
transferring the first data portion from the first storage to the shared storage space; and 
annotating the location data structure after the transfer to indicate that the first data portion is in the shared storage space.
Regarding claim 13, the combination teaches claim 12, further comprising:
determining, from the location data structure, that a first data portion of the plurality of data portions is in the first storage before the transfer;
“Using a page’s host virtual address, the Migration Manager looks for the corresponding PTE in the process’s pagemap and determines if the page has been swapped out” [Deshpande, P1063, C2, “C”]. A page that has not been swapped out is in the first storage before the transfer, e.g. in local memory of the source machine.
transferring the first data portion from the first storage to the shared storage space; and 
Transfer data from a source storage to a shared temporary storage [Donnellan, 0052][Fig. 8] for migration.
annotating the location data structure after the transfer to indicate that the first data portion is in the shared storage space.
Sanderson discloses a location structure for a chunk-granularity migration system where individual data subsets may be located in a source or target space. The structure stores mappings between individual data subsets of a virtual machine and physical locations [0044]. For data that is temporarily inaccessible, the access is held [0051]. Therefore, the location of data being migrated may be either the source machine or shared storage during migration.
To track the location of the data, Sanderson discloses updating the mappings after data is transferred to indicate the current location [0062]. Applying such tracking to the transfer between the source machine and the shared storage results in tracking of data as it is moved to the shared storage, .
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Further regarding claims 5, 10-11, 15, 19, and 20, they are also rejected for double patenting but may be overcome by terminal disclaimer.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

5. The method of claim 1, further comprising creating the access data structure and the location data structure upon receiving the request to transfer the first data from the first storage space to the second storage space.
	The combination teaches claim 1. However, none of the cited prior art of record appears to teach or suggest, in combination with the other recited features, further comprising creating the access data structure and the location data structure upon receiving the request to transfer the first data from the first storage space to the second storage space. None of the cited prior art of record appears to teach or suggest specifically creating at least the access data structure upon receiving the request to transfer the first data from the first storage space to the second storage space.

[CLM 10]
10. The method of claim 8, further comprising creating an access data structure upon receiving the request, wherein the data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the access data structure indicates whether a particular one of the plurality of data portions is in use.
	Deshpande teaches claim 8, but is silent to at least creating an access data structure upon receiving the request, wherein the data comprises a plurality of data portions, and wherein for each of the plurality of data portions, the access data structure indicates whether a particular one of the plurality of data portions is in use.
	Other cited prior art of record discuss access data structures for maintaining indications of whether data is in use, and blocking access to data which is already in use. See Mulligan US 8,966,155 [C8, L21-36] and [Figs. 4-5].
	However, Mulligan similarly does not disclose creating such an access data structure upon receiving a request to migrate data.

	Claim 11 contains similar subject matter and is considered similarly.

15. A non-transitory computer-readable media with computer-executable instructions embodied thereon that cause a processor to perform a process comprising:
receiving a request to transfer first data from a shared storage space to a local virtual disk; 
creating an access data structure for the first data, wherein the access data structure is annotated to indicate that the first data is in use in preparation for the transfer;
creating a location data structure for the first data, wherein the location data structure is annotated to indicate that the first data is in the shared storage space before the transfer;
transferring the first data from the shared storage space to the local virtual disk; and
after the transfer, annotating the access data structure to indicate that the first data is not in use and annotate the location data structure to indicate that the first data is in the local virtual disk.
As discussed with regard to claim 5, none of the cited prior art of record appears to teach or suggest specifically creating at least the access data structure upon receiving the request to transfer the first data from the first storage space to the second storage space.
Accordingly, claim 15 appears to contain allowable subject matter. Claims 16-20 recite similar subject matter and are considered similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                    
                                                                                                                                                                                    /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136